           Case 4:19-cv-00035-RM-LAB Document 183 Filed 04/12/21 Page 1 of 5




 1   Victoria Lopez – 330042
     Christine K Wee – 028535
 2
     ACLU FOUNDATION OF ARIZONA
 3   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85014
 4   Telephone: (602) 650-1854
 5   Email: vlopez@acluaz.org
     Email: cwee@acluaz.org
 6

 7   Joshua A. Block*
     Leslie Cooper*
 8   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
 9   125 Broad Street, Floor 18
     New York, New York 10004
10   Telephone: (212) 549-2650
     E-Mail:jblock@aclu.org
11
     E-Mail: lcooper@aclu.org
12   *Admitted Pro hac vice

13

14   Wesley R. Powell*
     Matthew S. Freimuth*
15   Nicholas Reddick*
16
     Jordan C. Wall*
     Victoria A. Sheets*
17   WILLKIE FARR & GALLAGHER LLP
     787 Seventh Avenue
18   New York, New York 10019
19   Telephone: (212) 728-8000
     Facsimile: (212) 728-8111
20   E-Mail: wpowell@willkie.com
     E-Mail: mfreimuth@willkie.com
21
     E-Mail: nreddick@willkie.com
22   E-Mail: jwall@willkie.com
     E-Mail: vsheets@willkie.com
23

24
     *Admitted Pro hac vice
25

26   Attorneys for Plaintiff Russell B. Toomey
27

28
          Case 4:19-cv-00035-RM-LAB Document 183 Filed 04/12/21 Page 2 of 5




 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF ARIZONA
 8
     Russell B. Toomey,                                 No. 4:19-cv-00035
 9
                         Plaintiff,
10                                                      PLAINTIFF’S NOTICE
     v.                                                 OF ERRATA
11
     State of Arizona; Arizona Board of Regents,
12   D/B/A University of Arizona, a governmental
13   body of the State of Arizona; Ron Shoopman,
     in his official capacity as chair of the Arizona
14   Board Of Regents; Larry Penley, in his official
     capacity as Member of the Arizona Board of
15
     Regents; Ram Krishna, in his official capacity
16   as Secretary of the Arizona Board of Regents;
     Bill Ridenour, in his official capacity as
17   Treasurer of the Arizona Board of Regents;
18
     Lyndel Manson, in her official capacity as
     Member of the Arizona Board of Regents;
19   Karrin Taylor Robson, in her official capacity
     as Member of the Arizona Board of Regents;
20   Jay Heiler, in his official capacity as Member
21   of the Arizona Board of Regents; Fred Duval,
     in his official capacity as Member of the
22   Arizona Board of Regents; Andy Tobin, in his
     official capacity as Director of the Arizona
23
     Department of Administration; Paul Shannon,
24   in his official capacity as Acting Assistant
     Director of the Benefits Services Division of
25   the Arizona Department of Administration,
26                     Defendants.
27

28
           Case 4:19-cv-00035-RM-LAB Document 183 Filed 04/12/21 Page 3 of 5
                                                                                         42095343.1



 1          Plaintiff Russell B. Toomey files this Notice of Errata to the Plaintiff’s Reply Brief
 2   (Dkt. No. 180) and Supplemental Declaration of Jordan C. Wall (Dkt. No. 180-2) to
 3   correct the record that unredacted copies of the minutes for Exhibit 6 (AZSTATE.011038)
 4   and Exhibit 7 (AZSTATE.011046) were re-produced by State Defendants, without
 5   redactions, under new bates-numbers on March 22, 2021. These were part of a set of 3,738
 6   unredacted documents re-produced under new bates-numbers on March 22, 2021.
 7   Plaintiff is still in the process of reviewing these documents, and has continued to use the
 8   originally produced versions of these documents, including in depositions, pending
 9   completion of that process. The corrected versions of the Plaintiff’s Reply Brief and the
10   Supplemental Declaration of Jordan C. Wall accompany this Notice as Exhibits 1 and 2,
11   respectively.
12          This clarification for the record does not affect the arguments made by Plaintiff nor
13   the need for this Court to compel disclosure of the documents withheld pursuant to the
14   deliberative process privilege as laid out in the Motion to Compel (Dkt. No. 168) and
15   Reply (Dkt. No. 180).
16
     Dated: April 12, 2021
17                                                ACLU FOUNDATION OF ARIZONA
18
                                                  By /s/ Christine K. Wee
19                                                Victoria Lopez – 330042
                                                  Christine K Wee – 028535
20
                                                  3707 North 7th Street, Suite 235
21                                                Phoenix, Arizona 85014

22                                                AMERICAN CIVIL LIBERTIES UNION
23                                                FOUNDATION
                                                  Joshua A. Block*
24                                                Leslie Cooper*
                                                  125 Broad Street, Floor 18
25
                                                  New York, New York 10004
26

27                                                2
28
     Case 4:19-cv-00035-RM-LAB Document 183 Filed 04/12/21 Page 4 of 5
                                                                        42095343.1



 1                                  WILLKIE FARR & GALLAGHER LLP
                                    Wesley R. Powell*
 2                                  Matthew S. Friemuth*
                                    Jordan C. Wall*
 3
                                    Nick Reddick*
 4                                  Victoria Sheets*
                                    787 Seventh Avenue
 5                                  New York, New York 10019
 6
                                    *Admitted pro hac vice
 7
                                    Attorneys for Plaintiff Russell B. Toomey
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                  3
28
           Case 4:19-cv-00035-RM-LAB Document 183 Filed 04/12/21 Page 5 of 5
                                                                                          42095343.1



 1                                CERTIFICATE OF SERVICE
 2                 I hereby certify that on April 12, 2021 I electronically transmitted the
 3   attached document to the Clerk’s office using the CM/ECF System for filing. Notice of
 4   this filing will be sent by email to all parties by operation of the Court’s electronic filing
 5   system.
 6

 7                                       /s/ Christine K. Wee
                                             Christine K. Wee
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                 4
28
